07/06/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                          June 1, 2021 Session

             KIMBERLY MEDDERS V. LANDON NEWBY ET AL.

                 Appeal from the Circuit Court for Davidson County
                      No. 16C3140      Kelvin D. Jones, Judge


                            No. M2020-01094-COA-R3-CV


An insurance company denied coverage for an accident its insured had with an
uninsured/underinsured motorist because the insured had a “non-owner’s” policy, and the
car she was driving did not fit the definition of a “non-owned auto.” The trial court
concluded, following a bench trial on the bifurcated issue of coverage, that the insured’s
policy did not cover the accident, and the insured appealed. We affirm the trial court’s
judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and W. NEAL MCBRAYER, J., joined.

Aldo J. Stolte, Nashville, Tennessee, for the appellant, Kimberly Medders.

Jaimee Suzanne Johnson, Hendersonville, Tennessee, for the appellee, UM Defendant
Direct Insurance.

                                        OPINION

                      I. FACTUAL AND PROCEDURAL BACKGROUND

        Kimberly Medders and Landon Newby were in an automobile accident on July 11,
2016. Sarah Newby was the owner of the car Mr. Newby was driving, and Ms. Medders
filed a complaint asserting negligence against both Landon and Sarah Newby in an effort
to recover damages for injuries she suffered as a result of the accident. Ms. Medders served
the complaint on her insurance company, Direct Insurance Company (“Direct”), after
discovering that the Newbys were uninsured. The Newbys did not defend or otherwise
participate in the litigation. Direct defended Ms. Medders’ complaint as an “unnamed
defendant,” and Ms. Medders proceeded against Direct in an effort to obtain uninsured
motorist coverage.

       The vehicle Ms. Medders was driving at the time of the accident was a 2013
Volkswagen Jetta. Samuel Todd Tinnin and Ms. Medders were engaged to be married
when the accident occurred, and Mr. Tinnin, who was employed by the used car company
24/7 Auto Sales, had acquired the Jetta from his employer to give Ms. Medders as a
wedding gift. Mr. Tinnin acquired the Jetta on June 24, 2016, and a title was issued in his
name on July 12, 2016. Ms. Medders and Mr. Tinnin were married on July 14, 2016. Both
Mr. Tinnin and Ms. Medders had automobile insurance policies with Direct. Ms. Medders’
policy was a non-owner’s policy. Mr. Tinnin had an owner’s policy, but the Jetta had not
been added to his policy as a “covered” vehicle or a “replacement” vehicle before the
accident occurred or at any time thereafter.

        In the amended answer Direct filed in response to Ms. Medders’ complaint, Direct
denied coverage to Ms. Medders on the basis that the Jetta was not covered by either her
non-owners policy or the separate policy issued to Mr. Tinnin. Direct requested a jury trial
in its amended answer and, as an affirmative defense, it reserved the right to ask the court
to sever the issue of coverage from the issue of liability.

       Direct moved for summary judgment on the issue of coverage, which the trial court
denied. Direct then moved to bifurcate the coverage portion of the trial from the liability
portion, and the trial court granted this motion over Ms. Medders’ objection. The court
held a bench trial on the issue of coverage and concluded that the Jetta was not covered by
either Ms. Medders’ or Mr. Tinnin’s policies with Direct and dismissed Ms. Medders’
complaint. Ms. Medders moved to alter or amend the judgment, which the court denied.

        Ms. Medders filed a notice of appeal in 2019. The Court of Appeals initially
dismissed the appeal in 2020, concluding that the Court lacked subject matter jurisdiction
because the trial court’s order that Ms. Medders appealed did not comply with Tenn. R.
Civ. P. 54.02 and was, therefore, not a final order. Medders v. Newby, No. M2019-00793-
COA-R3-CV, 2020 WL 1972327, at *3 (Tenn. Ct. App. Apr. 24, 2020). After the case
was remanded to the trial court, Ms. Medders moved to file an amended complaint for the
purpose of demanding a jury trial on all issues. The trial court denied Ms. Medders’
motion, but it issued a corrected order that complied with Tenn. R. Civ. P. 54.02. Ms.
Medders then filed a timely notice of appeal. Ms. Medders asserts on appeal that the trial
court erred by (1) bifurcating the coverage and liability aspects of the trial and denying her
a jury trial on the issue of coverage; (2) ruling that her accident on July 11, 2016, was not
covered by her non-owner’s policy; and (3) denying her motion to amend her complaint
after the Court of Appeals remanded the case back to the trial court in 2020.




                                            -2-
                                        II. ANALYSIS

A. Bifurcation of Coverage from Liability

        Ms. Medders asserts that she had a constitutional right to a trial by jury on all issues
that involved questions of fact, including the issue of coverage, and that the trial court erred
when it bifurcated the issues and held a bench trial on the issue of coverage. Before
addressing the issue of bifurcation, we note that when she filed her complaint, Ms. Medders
did not demand a jury trial. Rule 38.02 of the Tennessee Rules of Civil Procedure provides
that “[a]ny party may demand a trial by jury of any issue triable of right by jury by
demanding the same in any pleading specified in Rule 7.01 or by endorsing the demand
upon such pleading when it is filed” or “by written demand . . . within 15 days after the
service of the last pleading raising an issue of fact.” Because she failed to request a jury
trial as required by the Rules of Civil Procedure, Ms. Medders waived her right to demand
that the coverage issue be decided by a jury. See TENN. R. CIV. P. 38.05; Ueber v. Ueber,
No. M2018-02053-COA-T10B-CV, 2019 WL 410703, at *6 (Tenn. Ct. App. Jan. 31,
2019); Gribble v. Buckner, 730 S.W.2d 630, 632-33 (Tenn. Ct. App. 1986).

       In granting Direct’s motion to bifurcate the issues of coverage and liability, the trial
court wrote, in relevant part:

       It appears to the Court that the issues of coverage are so distinct and separable
       from the issues of liability that a trial of coverage alone may be had without
       injustice. The issue of coverage has a complete and distinct set of facts from
       the issue of liability. To present both to a jury at one trial will cause
       confusion for the jury and prejudice against [Direct]. The issue of coverage
       may be had as a complete and separate trial without injustice as once
       coverage issues are decided, Plaintiff may still proceed on the issue of
       liability.

               The risk of prejudice to [Direct] is high as evidence of insurance
       would be admissible only on the issue of coverage and will likely prejudice
       [Direct] in the minds of the jury on other issues. Tennessee recognizes the
       risk of extreme prejudice by excluding any mention of insurance at trial by
       Tenn. R. Evid. 411 for purposes of negligence or other wrongful conduct.
       This Court recognizes the potential for extreme prejudice against [Direct]
       and therefore, GRANTS [Direct]’s Motion to Bifurcate.

       The Tennessee Supreme Court has written that, although a litigant may have a
constitutional right to have material controverted issues submitted to a jury, “our
constitution does not mandate that all such issues be submitted to the jury at the same time.”
Ennix v. Clay, 703 S.W.2d 137, 139 (Tenn. 1986); see also Orlando Residence, Ltd. v.
Nashville Lodging Co., 213 S.W.3d 855, 862 (Tenn. Ct. App. 2006). However, a party that

                                             -3-
has requested a jury trial is not entitled to a bifurcation of the issues if bifurcation is desired;
it is up to “the sound discretion of the trial judge” whether to grant a party’s request for
bifurcation. Ennix, 703 S.W.2d at 139. As the Ennix Court explained,

       [T]he interests of justice will warrant a bifurcation of the issues in only the
       most exceptional cases and upon a strong showing of necessity. In making
       its decision the trial court should consider the possibility of juror confusion,
       the risk of prejudice to either party, and the needs of judicial efficiency.
       Above all, the issues at trial must not be bifurcated unless the issue to be tried
       is so distinct and separable from the others that a trial of it alone may be had
       without injustice. Gasoline Products Co., Inc. v. Champlin Refining Co., 283
       U.S. 494, 500, 51 S.Ct. 513, 75 L.Ed. 1188 (1931).

Id. The facts of Ennix are distinguishable from the facts here. Both cases involved a motor
vehicle accident; but the issues that were bifurcated in Ennix were liability and damages,
id. at 140, not coverage and liability, as was the case here. The Ennix plaintiffs were injured
in the accident but could not remember details of the crash due to amnesia that they suffered
as a result of the accident. Id. Because the issue of damages was bifurcated from the issue
of liability, the jury considering liability heard no medical testimony regarding either the
severity of the plaintiffs’ injuries or the likelihood of their developing amnesia as a result
of those injuries. Id. The Court found that the issues of liability and damages “were so
interwoven that bifurcation was improper” because “the jury was denied relevant
information which was material to the determination of the credibility of these witnesses.”
Id. Thus, the Court held, “[a] separation of [the damages and liability] issues in a trial is
inappropriate where the nature of the plaintiff’s injuries could have an important bearing
on the issue of liability.” Id.

        In this case, by contrast, the issue of coverage is not dependent on the issue of
liability. Whether Ms. Medders was covered by either her or Mr. Tinnin’s auto policy is a
question of contract, whereas the issue of liability is a question of negligence. No facts
about the accident itself have any relevance to the coverage issue, and no facts concerning
coverage have any relevance to the accident or either of the Newbys’ liability to Ms.
Medders. Moreover, as Direct points out, Direct could be prejudiced if a jury tried the
coverage and liability issues simultaneously because the jury would know insurance was
an issue and could be improperly influenced to render a favorable verdict for Ms. Medders.
The potential for this sort of prejudice is recognized by Tennessee Rule of Evidence 411,
which states that when negligence or wrongful conduct is at issue, “[e]vidence that a person
was or was not insured against liability is not admissible.”1

1
 Recognizing the possibility of prejudice against an insurance company, the Tennessee legislature allows
an insurance company providing uninsured motor vehicle coverage to defend an action in the name of the
uninsured owner or operator rather than in the name of the insurance company itself. See Tenn. Code Ann.
§ 56-7-1206(a).
                                                 -4-
        A trial court abuses its discretion “when it causes an injustice to the party
challenging the decision by (1) applying an incorrect legal standard, (2) reaching an
illogical or unreasonable decision, or (3) basing its decision on a clearly erroneous
assessment of the evidence.” Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)
(citing State v. Ostein, 293 S.W.3d 519, 526 (Tenn. 2009); Konvalinka v. Chattanooga-
Hamilton Cnty. Hosp. Auth., 249 S.W.3d 346, 358 (Tenn. 2008); Doe 1 ex rel. Doe 1 v.
Roman Catholic Diocese of Nashville, 154 S.W.3d 22, 42 (Tenn. 2005)); see also State v.
Lewis, 235 S.W.3d 136, 141 (Tenn. 2007). The abuse of discretion standard does not allow
a reviewing court to second-guess the trial court’s judgment; nor does it allow the
reviewing court to substitute its discretion for that of the lower court. Lee Med., Inc., 312
S.W.3d at 524.

        Applying the standards governing bifurcation that the Supreme Court set forth in
Ennix v. Clay to the facts of this case, we hold that the trial court did not apply an incorrect
legal standard, reach an illogical or unreasonable decision, or base its decision to bifurcate
the issues on a clearly erroneous assessment of the evidence. Ms. Medders fails to show
that the trial court abused its discretion in granting Direct’s motion to bifurcate the issues
of coverage and liability. Accordingly, we affirm the trial court’s decision to bifurcate.

B. Coverage of Ms. Medders’ Accident

        Ms. Medders contests the trial court’s holding that her automobile policy with
Direct, a non-owner’s policy, did not provide coverage for the injuries she sustained in the
accident. Her policy defined a “non-owned vehicle” as any “auto that is not owned by,
registered to, or furnished or available for the regular use of you,” and she contends that
the Jetta did not belong to her when the accident occurred and that it was not furnished or
made available for her regular use, such that her non-owner’s auto policy should provide
her with uninsured motorist coverage.

       A representative from Direct testified by deposition and described a non-owner’s
policy as follows:

       A non-owners policy is a policy that doesn’t have a specific vehicle listed on
       the declarations page. Typically, the policy comes into play in the form of
       excess coverage over whatever vehicle the owner of the policy was
       operating.

       ....

       There are certain folks who maybe have marks on their driver’s records, or
       they have other run-ins with the law that would cause their premiums to be
       at a higher rate if they had a vehicle that they owned and tried to have insured.


                                             -5-
       However, they may have a driver’s license and still need to drive vehicles.
       So this is a form of coverage that’s available to them if they don’t own a
       vehicle themselves.

       No vehicle was listed in the “Vehicle Information” section of the Declarations Page
of Ms. Medders’ policy. Instead, the language “Non-Owner” was written in the spaces for
“Make,” “Model,” and “Body” of the “Vehicle Information” section of the Declarations
Page. Ms. Medders’ policy provided coverage for a “non-owned” vehicle, defined as “any
auto that is not owned by, registered to, or furnished or available for the regular use of,
you, a family member, or a resident, while in the legal custody of, or while being operated
with the owner’s permission by, you, a family member or a resident.” “Covered auto” was
defined as “any auto shown on your Declarations Page, unless you have asked us to delete
that auto from the Policy; or a newly acquired auto.”

        Ms. Medders’ policy defined “own,” “owned,” and “ownership” as “to hold legal
title to the auto,” “to have legal possession of an auto . . . subject to a lien or security
agreement,” or “to have legal possession of an auto that is leased or rented to that person
under a written contract for a continuous period of six (6) months or more.” Similarly,
“owner” was defined as the person who “holds legal title to the auto,” “has legal possession
of an auto . . . subject to a lien or security agreement,” or “has legal possession of an auto
that is leased or rented to that person under a written contract for a continuous period of
six (6) months or more.” The policy defined a “regular operator” as “someone who drives
a covered auto more than 30 times per year or on a frequent and regular basis.” “Family
member” was defined as a person who “resides with you and is related to you by blood,
marriage, [or] adoption . . . .”

       Evidence was also introduced regarding Mr. Tinnin’s automobile policy. Unlike
Ms. Medders’ policy, Mr. Tinnin had an owner’s policy, and he had four vehicles listed on
his Declarations Page. The Jetta was not one of the vehicles identified as a covered vehicle.
The definitions in Mr. Tinnin’s policy were the same as those in Ms. Medders’ policy. It
is undisputed that Mr. Tinnin did not contact Direct and ask that the Jetta be added to his
automobile policy as an “additional auto” or “replacement auto.”

       The evidence showed that Mr. Tinnin purchased the Jetta prior to the accident and
that the title was issued in his name one day following the accident. Mr. Tinnin testified
during his deposition that he worked for his brother, who owns 24/7 Auto Sales, and that
he arranged for the company to purchase the Jetta at an auction on June 24, 2016. Mr.
Tinnin subsequently purchased the Jetta from 24/7 Auto Sales for Ms. Medders’ use. Mr.
Tinnin testified:

       Well, we were fixing to get married, of course, and I was at the auction with
       my brother and I had been saving money, of course, and I just felt like it was
       a good deal and it was the right car for her [Ms. Medders] so I purchased it.

                                            -6-
Mr. Tinnin was asked whether he ever drove the Jetta and he replied, “No, I didn’t drive it.
It was for her [Ms. Medders].” Mr. Tinnin was asked whether the Jetta was a surprise for
Ms. Medders or whether she knew she was getting it, and he replied, “We had talked about
getting her a car, but that particular day, it was kind of a surprise. It just happened. I felt
it was the right one and the time and I did it.” When he was asked about his intent in
getting the Jetta, Mr. Tinnin responded: “This car was going to be her personal car, yes.”
The title to the Jetta was issued in Mr. Tinnin’s name on July 12, 2016, one day following
the accident.

        Mr. Tinnin changed his testimony at trial and denied buying the Jetta as a wedding
gift for Ms. Medders. Instead, he testified that his purpose in buying the Jetta was to flip
it:

        I bought several cars and flipped them. Of course, they’re holding the title
        and then I have to get them put in my name because I don’t own the company
        and then I can resell them and that was my whole purpose in the beginning.

        ....

        [M]y real incentive [in buying the car] was to flip it.

         In its order issued on February 6, 2019, the trial court found that neither Ms.
Medders nor Mr. Tinnin was credible because of inconsistencies between their testimony
at trial and the testimony they gave during their depositions.2 The court made the following
findings of fact and conclusions of law to support its conclusion that neither Ms. Medders’
non-owner’s auto policy nor Mr. Tinnin’s owner’s auto policy entitled Ms. Medders to
uninsured motorist benefits with regard to the accident that occurred on July 11, 2016:

               This matter involves a motor vehicle accident that occurred on July
        11, 2016. Plaintiff was engaged to be married to Tinnin in July of 2016.
        Prior to their marriage, Plaintiff and Tinnin purchased a home together in
        May 2016 . . . . Prior to the wedding, Plaintiff and Tinnin discussed
        purchasing a car for Plaintiff’s personal use.

               In June and July of 2016, Plaintiff and Tinnin were employed by 24/7
        Auto Sales, which is owned by Tinnin’s brother. 24/7 Auto Sales is a car
        dealership with a license to purchase cars at auctions. On June 24, 2016,
        Tinnin and his brother went to a car auction. At the auction, Tinnin saw a

2
  In addition to Mr. Tinnin’s inconsistent testimony as described above, Ms. Medders’ testimony was
inconsistent regarding the number of times she drove the Jetta before the accident, and she denied that the
Jetta was furnished or available for her regular use.
                                                  -7-
2013 Volkswagen Jetta (hereinafter the “Jetta”). In his deposition, Tinnin
stated that he wanted to purchase the Jetta for Plaintiff with the intent of
giving it to Plaintiff as a wedding present. 24/7 Auto Sales purchased the
Jetta from the auction on June 24, 2016. Tinnin purchased the Jetta from
24/7 Auto Sales on July 5, 2016. The Jetta was furnished and made available
to Plaintiff for her regular use by Tinnin.

       Both Plaintiff and Tinnin testified that Plaintiff drove the Jetta on a
number of occasions between July 5, 2016 and the accident on July 11, 2016.
On July 10, 2016, Plaintiff drove the car home from 24/7 Auto Sales.
Plaintiff drove the car into downtown Nashville for a court ordered drug
screening on July 11, 2016. As Plaintiff was leaving downtown, she was hit
by the named Defendant Landon Newby. At the time of the accident,
Plaintiff was driving the Jetta.

....

        In this case, the subject insurance policy issued to Plaintiff was a non-
owners policy with a coverage period beginning February 16, 2016 and
ending February 16, 2017. Pursuant to the terms, conditions, and limitations
set forth in the subject policy, Plaintiff was “only insured for the Coverages
and the Limits of Liability for which a premium is shown on the Declaration
Page of the Policy.” In addition, the Policy extends only to accidents
involving a “covered auto,” an “additional auto” or a “replacement auto.”

        The Policy specifically defines a covered auto as “(1) any auto shown
on your Declarations Page, unless you asked us to delete that from the
Policy or (2) a newly acquired auto.” A newly acquired auto is defined as
an “additional auto or replacement auto that you become the owner of
during the policy period if the vehicle is an auto of the type that is an
insurable acceptable risk under our Private Passenger Auto Program Rules.”
The Policy specifically states the insured must ask for an additional auto to
be added to the Policy within seven (7) calendar days after becoming the
owner of the auto. The Policy defines a “replacement auto” as “an auto that
you acquire to replace an auto shown on the Declarations Page if no other
insurance applies to the acquired auto and we insure all autos that you own.”
There was no evidence presented that the Jetta was listed on the Declarations
Page of the Medders Policy. It is undisputed that at the time of the accident
Plaintiff had a non-owners policy. It is further undisputed that Plaintiff did
not list the Jetta on the Declarations Page and never requested the auto to be
added to the Declarations Page within the time prescribed pursuant to the
terms of the Policy. Therefore, this Court finds that the 2013 Volkswagen
Jetta is not a covered auto as defined in the Policy. The Court finds because

                                      -8-
       Plaintiff never listed any other autos on the Declarations Page nor requested
       the Jetta to be added to the Declarations Page within the time prescribed
       pursuant to the terms of the Policy, it cannot be an additional or replacement
       auto as defined in the Policy. The Court does find Tinnin purchased the Jetta
       for Plaintiff and it was available to her for her regular use.

               As to the insurance . . . issued to Tinnin by Direct, there is no dispute
       that it was an owner’s policy with a coverage period beginning March 4,
       2016 and ending March 4, 2017. On the Declarations Page, the Tinnin Policy
       lists four (4) vehicles: (1) a 1995 Ford F250; (2) a 2006 Ford F150; (3) a
       1993 Chevrolet Camaro; and (4) a 2000 Jeep Grand Cherokee.

               The Tinnin Policy contains the same terms and definitions as in the
       Medders Policy. The Declarations Page for the Tinnin Policy did not include
       the Jetta, so the Jetta is not a covered auto. There was no testimony that
       Tinnin intended for the Jetta to replace a car on the Declarations Page, so the
       Jetta is not a replacement auto. There was no testimony that Tinnin requested
       to add the Jetta to the Declarations Page, so the Jetta is not an additional auto.
       As the Jetta is not a covered auto, replacement auto, or additional auto
       pursuant to the Tinnin Policy, the Jetta was not covered under the Tinnin
       Policy.

       Our review of the trial court’s judgment is de novo upon the record, accompanied
by a presumption of correctness of the trial court’s findings of fact unless the
preponderance of the evidence is otherwise. TENN. R. APP. P. 13(d). We review a trial
court’s legal conclusions de novo without applying a presumption of correctness. Kautz v.
Berberich, No. E2019-00796-COA-R3-CV, 2021 WL 1034987, at *6 (Tenn. Ct. App. Mar.
18, 2021). “[W]e extend strong deference to a trial court’s determination of witness
credibility” and “will not overturn a trial court’s credibility determination . . . absent clear
and convincing evidence to the contrary.” Id. at *7. This is because the trial court is “‘able
to observe witnesses as they testify and to assess their demeanor, which best situates trial
judges to evaluate witness credibility.’” Finney v. Franklin Special School Dist. Bd. of
Educ., 576 S.W.3d 663, 680 (Tenn. Ct. App. 2018) (quoting Wells v. Tenn. Bd. of Regents,
9 S.W.3d 779, 783 (Tenn. 1999)).

        An insurance policy is a contract between the policy holder and the insurance
company. S. Trust Ins. Co. v. Phillips, 474 S.W.3d 660, 663-64 (Tenn. Ct. App. 2015)
(citing Garrison v. Bickford, 377 S.W.3d 659, 663 (Tenn. 2012)).

       “As such, courts interpret insurance policies using the same tenets that guide
       the construction of any other contract. Am. Justice Ins. Reciprocal v.
       Hutchison, 15 S.W.3d 811, 814 (Tenn. 2000). Thus, the terms of
       an insurance policy “‘should be given their plain and ordinary meaning, for

                                             -9-
        the primary rule of contract interpretation is to ascertain and give effect to
        the intent of the parties.’” Clark [v. Sputniks, LLC], 368 S.W.3d [431,] 441
        [(Tenn. 2012)] (quoting U.S. Bank[, N.A. v. Tenn. Farmers Mut. Ins.
        Co.], 277 S.W.3d [381,] 386-87 [(Tenn. 2009)). The policy should be
        construed ‘as a whole in a reasonable and logical manner,’ Standard Fire Ins.
        Co. v. Chester-O’Donley & Assocs., 972 S.W.2d 1, 7 (Tenn. Ct. App. 1998),
        and the language in dispute should be examined in the context of the entire
        agreement, Cocke Cty. Bd. of Highway Comm’rs v. Newport Utils. Bd., 690
        S.W.2d 231, 237 (Tenn. 1985).”

Id. at 664-65 (quoting Garrison, 377 S.W.3d at 664). Ms. Medders correctly points out
that insurance contracts are “‘strictly construed in favor of the insured, and if the disputed
provision is susceptible to more than one plausible meaning, the meaning favorable to the
insured controls.’” Id. at 665 (quoting Garrison, 377 S.W.3d at 664). “[A] ‘strained
construction may not be placed on the language used to find ambiguity where none exists,’”
however. Garrison, 377 S.W.3d at 664 (quoting Farmers-Peoples Bank v. Clemmer, 519
S.W.2d 801, 805 (Tenn. 1975)).

        The plain and ordinary meaning of Ms. Medders’ non-owner’s policy is that Direct
did not provide coverage for bodily injury Ms. Medders sustained while she was using or
occupying a vehicle that was owned by or furnished or available for the regular use of Ms.
Medders, a family member, or a resident. The evidence showed that Mr. Tinnin purchased
the Jetta and arranged for the title to be issued in his name prior to the accident. He testified
during his deposition that he purchased the car for the personal use of Ms. Medders. The
trial court found Mr. Tinnin’s deposition testimony regarding his purpose in purchasing
the car credible and rejected as not credible his trial testimony that he bought the car for
the purpose of flipping it. The trial court was best situated to determine Mr. Tinnin’s
credibility, and we are not in a position to second-guess the trial court’s determination in
this regard, given Ms. Medders’ failure to cite clear and convincing evidence contrary to
the court’s credibility finding. The accident occurred shortly after Mr. Tinnin presented
Ms. Medders with the Jetta. The fact that Ms. Medders did not have the opportunity to
drive the Jetta for long before the accident occurred does not mean that the car was not
furnished or available for her regular use. We affirm the trial court’s conclusion that Ms.
Medders’ non-owner’s automobile policy did not provide coverage for the injuries she
sustained in the accident with Mr. Newby on July 11, 2016.3




3
 In her brief, Ms. Medders does not challenge the trial court’s ruling that Mr. Tinnin’s owner’s policy did
not provide coverage for the accident. If she did, however, we would affirm the trial court’s ruling for the
reasons set forth in the trial court’s order.
                                                  - 10 -
C. Ms. Medders’ Motion to Amend

        After Ms. Medders filed the first a notice of appeal and the case was remanded to
the trial court, Ms. Medders moved to amend her complaint pursuant to Tenn. R. Civ. P.
15.01 to add a jury demand. The trial court denied the motion to amend, and Ms. Medders
contends that the denial was erroneous.

       Rule 15.01 provides that a party may amend his or her pleadings “once as a matter
of course at any time before a responsive pleading is served.” The rule continues, stating:
“Otherwise a party may amend the party’s pleadings only by written consent of the adverse
party or by leave of court; and leave shall be freely given when justice so requires.” We
review a trial court’s decision to grant or deny a Rule 15.01 motion to amend under an
abuse of discretion standard. City of Oak Ridge v. Levitt, 493 S.W.3d 492, 499 (Tenn. Ct.
App. 2015) (citing Freeman Indus. LLC v. Eastman Chem. Co., 227 S.W.3d 561, 565
(Tenn. Ct. App. 2006)); March v. Levine, 115 S.W.3d 892, 908 (Tenn. Ct. App. 2003).
Undue delay and prejudice to the opposing party justify a trial court’s decision to deny a
motion to amend. Levine, 115 S.W.3d at 909. Ms. Medders did not move to amend her
complaint until after the parties tried the coverage issue and the court issued its decision
denying coverage under the relevant automobile policies. Ms. Medders offers no
explanation for why she waited so long to move to amend her complaint, and we find that
allowing Ms. Medders to amend her complaint at such a late date would severely prejudice
Direct. Accordingly, we affirm the trial court’s denial of her motion to amend.

                                     III. CONCLUSION

       The judgment of the trial court is affirmed. Costs of this appeal are assessed against
the appellant, Kimberly Medders, for which execution may issue if necessary.


                                                    __/s/ Andy D. Bennett______________
                                                    ANDY D. BENNETT, JUDGE




                                           - 11 -